Citation Nr: 0719391	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  96-31 665A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a back disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from May 1956 to May 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The claims folder was subsequently 
transferred to the RO in Atlanta, Georgia.

The Board previously issued a decision in this appeal in 
August 1998, finding no new and material evidence to reopen 
the claim.  The veteran appealed that decision to the U. S. 
Court of Veterans Appeals (known as the U. S. Court of 
Appeals for Veterans Claims as of March 1, 1999) (Court).  
Pursuant to a Joint Motion to the Court, in an August 1999 
Order, the Court vacated the Board decision and remanded the 
case to the Board.  In March 2000, the Board remanded the 
case to the RO for additional development.

The case then returned to the Board, which again remanded the 
case to the RO in October 2003 for additional action by the 
RO.  The case was again remanded in August 2004 and is now 
before the Board for appellate review.

The Board acknowledges that, in its April 2004 supplemental 
statement of the case, the RO found new and material evidence 
and reopened the claim, but denied the claim on the merits.  
However, the Board has a jurisdictional responsibility to 
determine whether a claim previously denied by the RO is 
properly reopened. See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
claim.  Therefore, the issue before the Board is properly 
phrased as above.




FINDINGS OF FACT

1.  In an unappealed rating decision dated in August 1980, 
the RO denied a claim of entitlement to service connection 
for residuals of a back injury.

2.  Evidence received since the RO's August 1980 rating 
decision is so significant that it must be considered to 
fairly decide the appellant's claim of entitlement to service 
connection for residuals of a back injury.

3.  Residuals of a back injury are not shown by competent 
medical evidence to have a nexus or relationship to service.


CONCLUSIONS OF LAW

1.  The RO's August 1980 decision which denied entitlement to 
service connection for residuals of a back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R.  20.1103 (2006).

2.  Evidence received since the August 1980 rating decision 
is new and material and the appellant's claim of entitlement 
to service connection for residuals of a back injury has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Residuals of a back injury were not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in May 2001 and April 
2005 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In March 2006 the RO provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  The claim was 
thereafter readjudicated in the May 2006 supplemental 
statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The RO has made 
numerous attempts to obtain the veteran's service medical 
records and service hospital records, the veteran testified 
before a Travel Board hearing, and there is no pertinent 
evidence which is not currently part of the claims file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim. 

II.  New and material evidence

The veteran's claim for service connection for residuals of a 
back injury was denied by the RO in an August 1980 rating 
decision.  Subsequently, in May 1996, the veteran's request 
to reopen his claim for service connection for residuals of a 
back injury was reopened but denied on the merits.  An August 
1998 Board decision found that new and material evidence had 
not been submitted to reopen the claim.  As noted above, 
pursuant to a Joint Motion to the Court, in an August 1999 
Order, the Court vacated the Board decision and remanded the 
case to the Board.  By an April 2004 supplemental statement 
of the case, the RO found new and material evidence and 
reopened the claim, but denied the claim on the merits.  In a 
May 2006 supplemental statement of the case, the RO found 
that new and material evidence had not been submitted to 
reopen the claim.

Although the RO in April 2004 determined that new and 
material evidence had been submitted to reopen the claim, the 
Board, in the first instance, must also rule on the question 
whether new and material evidence has been submitted.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection for the claim may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

Consideration must be given to the question of whether new 
and material evidence has been received because it goes to 
the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001).  If it is found that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.  Id.  Further analysis, beyond consideration 
of whether the evidence received is new and material, is 
neither required nor permitted.  Id. at 1384; see also Butler 
v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in outcome" 
test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
The Federal Circuit in Hodge mandated that materiality be 
determined solely in accordance with the definition provided 
in 38 C.F.R. § 3.156(a).  (It is noted that 38 C.F.R. § 
3.156(a) was amended in August 2001.  However, that amendment 
is applicable only to claims filed on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)).

Under 38 C.F.R. § 3.156(a) (2002), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

On file at the time of entry of the August 1980 decision were 
primarily, as pertinent to this matter: a February 1979 
physical examination conducted by the Georgia State 
Department of Offender Rehabilitation showing the veteran 
complaining of back problems; an x-ray report dated in 
February 1980 showed a negative lumbar spine; and in May 
1980, there was a psychiatric consultation in which the 
physician felt that this inmate might be malingering and the 
internal medical clinic felt he might have some sort of 
muscular rheumatism syndrome.  The veteran's service medical 
records were not available.

Evidence received since the August 1980 rating decision 
includes the following:

A statement from Reverend C. D. dated July 1995 indicated 
that he served in basic training with the veteran and 
remembered that he injured his back during cleaning of the 
barracks.

Although a subsequent supplemental statement of the case 
dated in May 2006 failed to find that new and material 
evidence had been submitted to reopen the claim, the Board 
agrees with the RO's decision in the April 2004 supplemental 
statement of the case which reopened the appellant's claim 
based on the July 1995 statement constituting new and 
material evidence.  The July 1995 statement bears 
significantly and substantially upon the question at hand, it 
is not duplicative or cumulative of prior evidence, and by 
itself or in combination with the other evidence previously 
of record it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  As such, the 
evidence is new and material, and the claim is reopened.  38 
C.F.R. § 3.156 (2006).



III.  Service connection for residuals of a back injury

Background

The veteran's service medical records were destroyed in a 
fire at the National Personnel Records Center, and are not 
available despite numerous efforts by the RO to obtain 
clinical and hospital records.

As noted above, findings of examinations taken by the state 
of Georgia from February 1979 to May 1980 noted complaints of 
back problems, and that an x-ray taken at that time showed a 
negative lumbar spine.  It also noted the report of a 
psychiatric consultation, dated May 1980, which showed an 
impression of malingering, and a clinical report suggesting 
muscular rheumatism syndrome.  

A July 1980 VA examination was conducted at the Middle 
Georgia Correctional Institute and the examiner noted there 
was access to the prison medical records.  The examination 
showed deep tendon reflexes were active and equal.  There was 
no evidence of any peripheral, sensory, or motor weaknesses.  
The veteran's back was with a normal lordotic curve.  There 
was no evidence of muscle spasm.  He had no limitation of any 
movement on flexion, extension, lateral or rotary movements 
of the lumbar spine, although he did complain of some 
discomfort in so doing.  He was able to squat and elevate 
himself without assistance.  The diagnosis was low back 
syndrome.  

A lay statement from Reverend C. D. dated July 1995, stated 
"[a]t Fort Jackson, South Carolina, [in] 1956, [the veteran] 
and I were in basic training, while being enlisted in the 
U.S. Army.  During this training, I recall [him] injuring his 
back while cleaning the barracks."

At his September 2006 Travel Board hearing, the veteran 
testified that although the 1980 x-ray did not find a back 
disability, he contends that only an MRI can find his two 
bulging discs.  The veteran indicated he had an MRI done in 
the previous year which showed two bulging discs.  He stated 
he had not submitted the report as evidence because he 
believed the statement by Reverend D. would over ride an x-
ray report.  The Board Member conducting the hearing 
suggested that the veteran submit the MRI report.  The record 
was held open for 30 days in order for the veteran to submit 
a copy of the MRI report.  The veteran failed to submit the 
requested report within the prescribed time period.

Criteria and analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).

Certain chronic disabilities, such as arthritis (including 
degenerative joint disease, i.e., osteoarthritis) are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

After reviewing the evidence of record, it is concluded that 
the preponderance of the evidence is against entitlement to 
service connection for a back disorder.

Although the veteran's service medical records were not 
available for review, the first medical records available 
were from the State of Georgia in 1979 and 1980, 
approximately 20 years after separation from service.  This 
lengthy period without complaint or treatment is evidence 
that there has not been a continuity of symptomatology, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

There are no medical reports of record that indicate that any 
current back disorder is related to service.  At his 
September 2006 Travel Board hearing, the veteran did not 
indicate how or when he injured his back in service and did 
not submit the MRI report he stated showed two bulging discs.

The only evidence that tends to connect a back disorder to 
service is that offered by the veteran himself.  A layperson 
is not, however, competent to provide evidence as to matters 
requiring specialized medical knowledge, skill, expertise, 
training or education.  Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Therefore, lay assertions of medical causation and etiology, 
absent corroboration by objective medical evidence and 
opinions, are of no probative value towards establishing a 
link between his military service and his claim of 
entitlement to service connection for a back disorder.

Therefore, the benefit of the doubt doctrine is not for 
application, and entitlement to service connection must be 
denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of a 
back injury.

Entitlement to service connection for residuals of a back 
injury is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


